Citation Nr: 0606547	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease/hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1998 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for abdominal/pelvic pain of unknown etiology with a 
noncompensable evaluation.  In December 2004, the RO 
increased the veteran's evaluation to 10 percent and 
characterized her disability as gastroesophageal reflux 
disease/hiatal hernia.  The increase was effective October 
14, 1999, the day following her separation from service.  The 
veteran requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2002.  A 
transcript of the hearing is of record.  In July 2003 and 
April 2005, the Board remanded the veteran's case to the RO 
for further development.  The case was recently returned to 
the Board in December 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's gastrointestinal reflux disease/hiatal 
hernia is primarily manifested by symptoms of pyrosis, 
regurgitation, constipation, diarrhea, and abdominal pain, 
without dysphagia, substernal arm or shoulder pain, or 
considerable impairment of health.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease/hiatal hernia 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.20, 4.114, Diagnostic Code 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in December 1999, prior to the enactment of the 
VCAA.  

VA letters dated in May 2004 and May 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
The letters notified the veteran of her responsibility to 
submit evidence that showed that her condition was worse or 
had increased in severity.  The veteran was notified of what 
evidence, if any, was necessary to substantiate her claim and 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that in a May 2005 letter, the RO requested 
that the veteran provide any letter from her former employer 
that either placed her on medical leave or asked her to 
medically resign from her job.  The veteran did not respond 
to the May 2005 letter.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  All 
pertinent, available evidence has been obtained in this case.  
The veteran has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Factual Background

The veteran's service medical records show that in June 1999, 
the veteran was diagnosed with abdominal/pelvic pain of 
unknown etiology.  She was discharged from duty because of 
physical illness by a June 1999 Medical Board decision.

In December 1999, the veteran submitted a claim for service 
connection for endometriosis - hip and pelvic pain, with 
constant vomiting and soar throat.

A January 2000 VA outpatient medical record shows that the 
veteran complained of diarrhea, abdominal pain, and 
constipation.  The pertinent diagnosis was gastroesophageal 
reflux disease (GERD).

A March 2000 VA gynecological examination shows that the 
veteran had a history of alternate constipation and diarrhea.  
Physical examination was conducted and revealed diagnoses of 
amenorrhea due to Depo-Provera, no endometriosis, and a 
history of an appendectomy.

In March 2000, the veteran underwent a general VA 
examination, wherein she reported vomiting off and on almost 
once a day.  She also complained of abdominal pains 
intermittently.  There was no abdominal distention and there 
had never been abdominal surgery.  There was no hematemesis 
or melena.  Abdominal examination revealed no distention of 
the abdomen.  There was no guarding or rigidity.  There was 
mild tenderness complained overall in the abdomen and also 
the epigastric area.  Bowel sounds were heard normally and 
there was no hernia.  There were also no bruits heard and no 
organomegaly.  The final impression was a history of vomiting 
with no obvious cause for the vomiting, hip and pelvic pain 
by history, and sore throat that could be secondary to 
vomiting.  The throat exam was normal except for moderate 
enlargement of the tonsils.

VA outpatient medical records from April 2000 to June 2001 
noted abdominal complaints.

A November 2001 VA X-ray of the upper gastrointestinal (GI) 
and small bowel revealed a normal esophagus.  
Gastroesophageal reflux was observed during fluoroscopy.  
There was a moderate degree of pylorospasm and a tiny barium 
collection in the region of the pyloric antrum, most likely 
along the posterior portion.  This was suggestive of a 
superficial ulceration.  The small bowel follow through 
showed somewhat delayed transit because of delayed emptying 
of the stomach.  Otherwise, small bowel loops were of normal 
course and caliber and barium extended into the proximal 
large bowel at the end of two and a half hours.  No areas of 
narrowing or obstruction could be seen and no radiographic 
findings suggestive of Crohn's disease were noted.

A January 2002 VA outpatient medical record shows that the 
veteran complained of nausea, vomiting, and positive 
Helicobacter pylori (H. pylori).  She also complained of 
heart burn, constipation, and diarrhea.  It was noted that 
November 2001 laboratory studies were within the normal 
range.  The diagnosis was GERD, vomiting, and abdominal pain.  
The physician noted that the GI showed superficial ulcer in 
the antrum, delayed emptying, and reflux.  The veteran was 
also treated for H. Pylori, and was still symptomatic.  The 
diarrhea and constipation was most likely irritable bowl 
syndrome (IBS).

In a February 2002 statement, the veteran stated that she 
could not perform her job duties up to standard and had 
missed days of work because of pain or not having enough 
energy.  She stated that she had to obtain a leave of absence 
from work because of the amount of days missed.

VA testing, including biopsies and ultrasounds, were 
conducted.  A February 2002 VA gastroscopy report revealed a 
normal hypopharynx.  The esophageal mucosa was denuded.  A 
hiatal hernia was detected.  Possible reflux changes were 
seen diffusely.  A February 2002 VA ultrasound of the abdomen 
revealed a negative ultrasound scan.  In February 2002, a VA 
esophageal biopsy was conducted and revealed strips of 
esophageal squamous inflammation with chronic and acute 
inflammation, moderately severe.  A March 2002 VA gastric 
emptying study revealed repeated persistent reflux of gastric 
contents to the cervical esophagus throughout the 
examination, and an abnormally fast gastric emptying with 50 
percent emptying at 45 minutes.  An April 2002 rectal biopsy 
revealed congestion, chronic inflammation and aggregate of 
mucinophages (mucin stain positive).  The sigmoid colon 
biopsy revealed moderate chronic active inflammation with 
lymphoid aggregate and groups of mucinophages (mucin stain 
positive in the latter).  In June 2002, ileum, cecum, splenic 
flexure, and rectum biopsies were conducted and revealed 
intramucosal lymphoid aggregate.  An August 2002 VA computed 
tomography (CT) scan of the abdomen revealed a negative scan 
of the abdomen.

An April 2002 VA outpatient medical record shows that the 
veteran complained of GERD and diarrhea alternating with 
constipation.  The diagnosis was GERD, severe and diarrhea 
alternating with constipation with crampy abdominal pain and 
bloated feeling aggravated by mental stress suggestive of 
possible IBS.  A May 2002 VA outpatient medical record 
revealed similar findings.  Laboratory studies were normal.

In October 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge and stated that she 
began experiencing vomiting during service, which continued 
after service.  She was referred to a GI doctor in February 
2002, who sent her for various tests.  Testing included an 
upper GI, lower GI and a colonoscopy.  She stated that the 
upper GI revealed an ulcer in her stomach and in her 
intestines.  They also noticed erosion and irritation in her 
esophagus, which was caused from the vomiting.  Her constant 
diarrhea and constant constipation were secondary to the 
ulceration in her lower intestinal tract.  She also stated 
that her symptoms were so severe that she was not able to 
hold full-time employment, but did work part time for seven 
or eight hour shifts every two weeks.  She was most recently 
employed full-time in July 2002 and was placed on medical 
leave.  When questioned as to her level of pain, she 
responded that it was usually a seven out of 10.

A December 2002 VA outpatient medical record shows that the 
veteran was seen for flu symptoms of nausea, vomiting and 
diarrhea.  The following day, she denied heartburn, 
indigestion or acid reflux and had normal bowel movements.  
She denied such symptoms again in January 2003.

In July 2004, the veteran underwent a VA examination and 
reported having symptoms almost daily such as burning 
sensation in the epigastric and substernal area and sometimes 
burning in the throat.  She had no circulatory disturbances 
after meals.  She did give a history of abdominal cramps on 
an average of three to four times a week, but had no episodes 
of abdominal colic.  She also reported that she had 
constipated bowel movements on an average of once or twice a 
week and had watery loose stools after passing a hard stool 
on an average of once a week.  She had no blood in the stools 
and also had no melena.  She reported that she had shoulder 
pains more so on the right side as a part of her 
fibromyalgia, but denied any specific shoulder pathology.  
Examination revealed a vague tenderness present over the 
abdomen.  No rigidity, rebound tenderness or 
hepatosplenomegaly were noted.  Bowel sounds were normally 
heard.  The diagnoses were acid reflux disease and hiatal 
hernia, and irritable bowel syndrome, by history.  The 
current examination revealed minimal gastroesophageal reflux.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran is service-connected for GERD.  GERD may be rated 
by analogy under the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005) for hiatal hernia.  The rating 
criteria for this diagnostic code are set forth below:

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 
percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).

After careful review of the evidence of record, the Board 
finds that an initial evaluation in excess of 10 percent for 
the veteran's GERD/hiatal hernia is not warranted.  As such, 
the veteran is not shown to have dysphagia or accompanied 
substernal or arm or shoulder pain productive of considerable 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2005).  Although the July 2004 VA examiner noted that 
the veteran was having shoulder pains, he noted that the 
shoulder pains were part of her fibromyalgia, which is not 
the veteran's service-connected disability, and not related 
to her GERD.  Further, although she states that her 
disability prevents her from working, she is shown to have a 
part-time job and when requested to submit documents from her 
employer placing her on medical leave, the veteran failed to 
respond.  Hence, based upon the evidence of record, the 
veteran is not found to have symptoms of GERD that would 
warrant an initial evaluation in excess of 10 percent. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease/hiatal hernia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


